         Case 5:19-cv-01193-HNJ Document 24 Filed 11/16/20 Page 1 of 2                           FILED
                                                                                        2020 Nov-16 AM 09:51
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

RAYMOND MASON,                            )
                                          )
             Plaintiff,                   )
                                          )
      vs.                                 )     Case No. 5:19-cv-01193-HNJ
                                          )
HIGH SEC LABS INC,                        )
                                          )
             Defendant                    )

            SECOND AMENDED RULE 16 SCHEDULING ORDER

      The court GRANTS the parties’ Joint Motion to Extend Deadlines. (Doc. 23).

This order is entered pursuant to the parties’ motion, supersedes any prior orders, and

governs further proceedings in this action unless modified for good cause shown.

1.    Dispositive Motions: All potentially dispositive motions must be filed by
      March 1, 2021.

2.    Discovery Deadline: All discovery must be commenced in time to be
      completed by January 29, 2021.

3.    Trial: The parties shall be ready for trial to be scheduled on or after April 5,
      2021. This is not an actual trial date; this is only the date on which the
      case will be considered ready for trial.

      Except as expressly modified by the above, the stipulations, limitations, deadlines

and other agreements set forth in the report of the parties shall apply in this case.

      DONE this 16th day of November, 2020.


                                                ____________________________________
                                                HERMAN N. JOHNSON, JR.
Case 5:19-cv-01193-HNJ Document 24 Filed 11/16/20 Page 2 of 2



                                  UNITED STATES MAGISTRATE JUDGE




                              2
